865 F.2d 1258Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James Howell HENSLEY, Plaintiff-Appellant,v.Jerry E. RICHARDS, Sheriff;  A.L. "Bud" Hullett, Lieutenant,Defendants- Appellees.
No. 88-7520.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 26, 1988.Decided:  Dec. 15, 1988.Rehearing Denied Jan. 27, 1989.

James Howell Hensley, appellant pro se.
Tyrus Vance Dahl, Jr.  (Womble, Carlyle, Sandridge & Rice), for appellees.
Before WIDENER, CHAPMAN and WILKINSON, Circuit Judges.
PER CURIAM:


1
James Howell Hensley filed this suit pursuant to 42 U.S.C. Sec. 1983, alleging that the defendant corrections officials denied him medical treatment for a gunshot wound to the leg when Hensley was incarcerated as a pretrial detainee.  The case was tried by a jury, which returned a verdict for the defendants.  Hensley appeals.  We dismiss the appeal, the effect of which is to affirm the judgment of the district court.


2
The record does not contain a transcript of the trial.  Although a transcript may be ordered at government expense when an appeal presents a "substantial question," see 28 U.S.C. Sec. 753(f), this appeal presents no such question.  Upon consideration of the arguments raised by Hensley on appeal and the record presently before the court, we are unable to find that he is entitled to a transcript, or that this appeal has any merit.  Accordingly, we deny Hensley's motion to proceed in forma pauperis, and dismiss the appeal.  The appellees' motion for attorneys' fees is denied.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


3
DISMISSED.